DETAILED ACTION
Applicant: BARNETT, Anna Megan & BUTERA, Silvia
Assignee: The University of Sussex
Attorney: Nicholas S. Whitelaw (Reg. No.: 36,418)
Filing: §371 National Stage Application filed 28 August 2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-2, 4, 6-7, 10, 13-17, 19, 21-23, and 25-29 are currently pending before the Office and subject to a restriction/election requirement, see below.  Claims 4, 14-15, and 26 have been amended and claims 3, 5, 8-9, 11-12, 18, 20, and 24 have been cancelled by preliminary amendment.  

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.  
The Examiner contacted the Attorney for Applicants – Nicholas Whitelaw – on 04 May 2021 to explain the restriction requirement between the claims drawn to a diode/photodiode (claims 1-2,4,6-7,10,13-14,19,21-23,& 25-28) and the nuclear/radioisotope battery (claims 15-17 & 29). The Attorney for Applicants contacted the Applicants and indicated on 04 May 2021 that a written requirement should be mailed out.  
Group I, claim(s) 1-2, 4, 6-7, 10, 13-14, 19, 21-23, and 25-28, drawn to a photodiode (claim 1) or diode (claim 23) including InGaP for detecting photons (e.g. x-rays or gamma rays) or particles.
Group II, claim(s) 15-17 and 29, drawn to a nuclear or radioisotope battery (claims 15 & 29) including a diode having an InGaP for receiving photons (e.g. x-rays or gamma rays) or particles.

Groups I & II lack unity of invention because even though the inventions of these groups require the technical feature of a diode/photodiode including InGaP, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Pralle et al. (US Pat. 8,674,316).  Groups I & II share the technical feature of a diode/photodiode including InGaP which is known to provide responsivity of greater than or equal to 0.3 A/W (Pralle et al.: Abstract) including a semiconductor material including InGaP (C.11:L.39) in a photodiode (C.15:L.49-63) for imaging a subject with x-ray radiation (C.16:L.21-64).  Accordingly, Group I is a diode/photodiode and Group II is a nuclear or radioisotope battery without a “special technical feature” to link the separate products since the shared feature of a “diode/photodiode including InGaP” is not novel.  The Groups are located in different CPC classifications and would require additional search and examination to consider the different apparatuses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884